         Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                      FOR EASTERN DISTRICT OF PENNSYLVANIA

AMERICAN WESTERN HOME
INSURANCE COMPANY,

                                Plaintiff,
                                                            CIVIL ACTION
                v.
                                                            CASE NO.
SALAMANDER STUCCO, LLC,

                                Defendant.

                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, American Western Home Insurance Company, by and through its attorneys

Wright & O’Donnell, P.C., hereby submits this Complaint for Declaratory Relief pursuant to 28

U.S.C. § 2201, et seq., and in support thereof states as follows:

                                             THE PARTIES

        1.      Plaintiff, American Western Home Insurance Company, (hereinafter “American”)

is an insurance company with its principal place of business in Amelia, Ohio.

        2.      Defendant, Salamander Stucco, LLC, (hereinafter “Salamander”) is a limited

liability company whose members are citizens of Pennsylvania.

                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the dispute between the parties based on diversity

of citizenship, pursuant to 28 U.S.C. § 1332(a)(1) and (2), as Plaintiff is a citizen of a foreign state,

Ohio, and Defendant is a citizen of Pennsylvania.

        4.      The claims of the Underlying Plaintiffs, as described later in this Complaint, against

Defendant Salamander involve an amount in controversy in excess of the jurisdictional limit of

$75,000.00.
        Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 2 of 14




       5.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2) as a substantial

part of the events giving rise to the claim occurred in the Eastern District of Pennsylvania.

       6.      This Court has personal jurisdiction over the Defendant because the Defendant is a

citizen of the Commonwealth of Pennsylvania and conducts business within the Commonwealth.

       7.      An actual and justiciable controversy exists between the parties with respect to the

rights of the parties under two policies of liability insurance.

                                               FACTS

   A. Underlying Action

       8.      On or about October 20, 2020, 48 Underlying Plaintiffs filed suit in the Lancaster

County Court of Common Pleas for alleged damages caused by water intrusion allegedly resulting

from deficient construction performed at the Mill Creek Development in Lancaster, Pennsylvania.

See the Underlying Complaint attached as Exhibit “A”.

       9.      The Underlying Plaintiffs are the original purchasers and current owners of

Carriage Homes constructed within the Mill Creek real estate developments by Charter Homes

Building Company and Charter Homes at Mill Creek.

       10.     The Defendants in the Underlying Action are Charlan Group LP, Charter Homes at

Mill Creek, Inc., Charter Homes Building Company, George Desmond, Mill Creek Neighborhood

Association, Inc., and Boyd Wilson.

       11.     Underlying Defendants, Charter Homes at Mill Creek, Inc. and Charter Homes

Building Company, (collectively “Charter”) filed a Joinder Complaint against Salamander on May

18, 2021. See Joinder Complaint attached as Exhibit “B”.
        Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 3 of 14




       12.     The Underlying Complaint avers that the stucco installation did not meet industry

standards due to the lack of a seal or edge protection at the perimeter of the stucco, and the lack of

drainage to allow water to escape. See Exhibit A at ¶ 73.

       13.     The Underlying Complaint avers all of these alleged defects caused water to

penetrate the interior of the buildings causing damage.

       14.     As a result of the alleged damages, the Underlying Complaint asserts 14 Counts

against the various Underlying Defendants, including Charter.

       15.     The Joinder Complaint filed by Underlying Defendant Charter avers Salamander

was responsible for performing all work relating to stucco and is liable for all alleged damages

caused by the allegedly deficient installation of the stucco.

       16.     The Underlying Complaint asserts the following claims against Charter:

               Count I       -   Breach of Contract;
               Count II      -   Unjust Enrichment;
               Count II      -   Fraud in the Inducement to enter into contacts to purchase the
                                 properties;
               Count IV      -   Breach of Fiduciary Duty;
               Count V       -   Negligence;
               Count VI      -   Fraud;
               Count VII     -   Breach of Express Warranty;
               Count VIII -      Breach of Implied Warranty;
               Count IX      -   Violations of the Pennsylvania Unfair Trade Practices and
                                 Consumer Protection Law; and
               Count XIV -       Conspiracy in the concealing of the deficient and defective
                                 construction.

       17.     Specifically, the Underlying Plaintiffs contend the damage was caused by the faulty

workmanship in the construction of the buildings.
        Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 4 of 14




       18.     The Underlying Plaintiffs allege Charter failed to construct the buildings and

common facilities in accordance with generally acceptable construction practices, applicable

building codes, and accepted structural and other engineering and industry-standard criteria.

       19.     The Underlying Plaintiffs also allege Charter failed to complete all work in

conformance with the covenants, representations, and warranties contained in the public offering

statement and other public documents.

       20.     The Joinder Complaint filed by Charter alleges Salamander was actively involved

in the stucco work performed at Underlying Plaintiffs’ residences.

       21.     Charter avers that at all times Salamander was responsible for the installation,

inspection, repair, maintenance, and control of the exterior cladding system, which is the subject

matter of the Underlying Plaintiffs’ claims.

       22.     Charter alleges that any damages sustained by the Underlying Plaintiffs were not

the result of any action or inaction on their part, but were instead due to the breach of contract,

breach of warranty, negligence, breach of consumer protection laws, action and/or inaction on the

part of Salamander.

   B. American Western Homes Insurance Company’s Policies of Insurance

       23.     Effective August 8, 2005 through August 8, 2006, American issued a Commercial

General Liability policy, number QH002730D to Salamander. See American policy number

QH002730D attached as Exhibit “C”.

       24.     The policy was renewed and American issued a Commercial General Liability

policy, number QH0003548E, to Salamander with effective dates of August 8, 2006 through

August 8, 2007. See American policy number QH0003548E attached as Exhibit “D”.

       25.     Policy QH0003548E was canceled as of October 23, 2006 at Salamander’s request.
        Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 5 of 14




       26.     The policy declarations, endorsements, definitions, exclusions, and other policy

language are identical in both policies.

       27.     In relevant part, the policies provide:

                   COMMERICAL GENREAL LIABILITY COVERAGE
                                  FORM

                                  *               *             *

               SECTION I – COVERAGES

               COVERAGE A BODILY                  INJURY     AND      PROPERTY
               DAMAGE LIABILITY

               1. Insuring Agreement

                   a. We will provide those sums that the Insured becomes legally
                      obligated to pay as damages because of “bodily injury” or
                      “property damage” to which this insurance applies. We will
                      have the right and duty to defend the insured against any
                      “suit” seeking those damages. However, we have no duty to
                      defend the Insured against any “suit” seeking damages for
                      “bodily injury” or “property damage” to which this
                      insurance does not apply. We may, at our discretion,
                      investigate any “occurrence” and settle any claim or “suit”
                      that may result.

                                  *               *             *

               2. Exclusions

                   This insurance does not apply to:

                                  *               *             *

                   b. Contractual Liability

                       “Bodily injury” or “property damage” for which the Insured
                       is obligated to pay damages by reason of the assumption of
                       liability in a contract or agreement. This exclusion does not
                       apply to liability for damages:

                           (1) That the insured would have in the absence of the
                               contract or agreement; or
Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 6 of 14




             (2) Assumed in a contract or agreement that is an
                 “insured contract”, provided the “bodily injury” or
                 “property damage” occurs subsequent to the
                 execution of the contract or agreement. Solely for
                 the purposes of liability assumed in an “insured
                 contact”, reasonable attorney’s fees and necessary
                 litigation expenses incurred by or for a party other
                 than an uninsured or deemed to be damages because
                 of ‘bodily injury” or “property damages”, provided:

                 (a) Liability to such party for, or the cost of, that
                     party’s defense has also been assumed in the
                     same “insured contract”, and

                 (b) Such attorney’s fees and litigation expenses are
                     for defense of that party against a civil or
                     alternative dispute resolution proceeding in
                     which damages to which this insurance applies
                     are alleged.

                  *                 *               *
       j. Damage To Property

          “Property damage” to:

                     *              *               *

          (5) That particular part of real property in which you or any
              contactors or subcontractors working directly or
              indirectly on your behalf of performing operations, if the
              “property damage” arises out of those operations; or

          (6) That particular part of any property that must be restored,
              repaired or replaced because “your work” was
              incorrectly performed on it.

                     *              *               *

       Paragraph (6) of this exclusion does not apply to “property
       damage” included in the “products-completed operations
       hazard”.

       k. Damage to Your Product

          “Property damage” to “your product” arising out of it or any
          part of it.

       l. Damage To Your Work
Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 7 of 14




           “Property damage” to “your work” arising out of it or any
           part of it included in “products-completed operations
           hazard”.

           This exclusion does not apply if the damaged work or the
           work out of which the damage arises was performed on your
           behalf by a subcontractor.

                      *              *               *

    SECTION V – DEFINITIONS

                      *              *               *

    13. “Occurrence” means an accident, including continuous or
        repeated exposure to substantially the same general harmful
        conditions.

                      *              *               *

    16. “Products-completed operations hazard”:

       a. Includes all “bodily injury” and “property damage”
          occurring away from premises you own or rent and arising
          out of “your product” or “your work” except:

           (1) Products that are still in your physical possession; or

           (2) Work that has not yet been completed or abandoned.
               However, “your work” will be deemed completed at the
               earliest of the following times:

              (a) When all of the work called for in your contract has
                  been completed.

              (b) When all of the work to be done at the job site has
                  been completed if your contract calls for work at
                  more than one job site.

              (c) When that part of the work done at a job site has been
                  put to its intended use by any person or organization
                  other than another contractor or subcontractor
                  working on the same project.

              Work that may need service, maintenance, correction,
              repair or replacement, but which is otherwise complete,
              will be treated as completed.
Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 8 of 14




       b. Does not include “bodily injury” or “property damage”
          arising out of:

           (1) The transportation of property, unless the injury or
               damage arises out of a condition in or on a vehicle not
               owned or operated by you, and that condition was
               created by the “loading or unloading” of that vehicle by
               any insured;

           (2) The existence of tools, uninstalled equipment or
               abandoned or unused materials; or

           (3) Products or operations for which the classification, listed
               in the Declarations or in a policy schedule, states that
               products completed operations are subject to the General
               Aggregate Limit.

                       *                *             *

    22. “Your work”:

       a. Means:

           (1) Your work or operations performed by you or on your
               behalf and;

           (2) Materials, parts or equipment furnished in connection
               with such work or operations.

       b. Includes

           (1) Warranties or representations made at any time with
               respect to the fitness, quality, durability, performance, or
               use of “your work”, and

           (2) The providing of or failure to provide warnings or
               instructions.

                       *                *             *

    EXTERIOR INSULATION AND FINISH SYSTEM (EIFS)
    EXCLUSION ENDORSEMENT

    The following exclusion is added to Coverage A. and B.:

    This insurance does not apply to:

       1. Any “bodily injury,” “property damage,” or “personal and
          advertising injury” arising out of the design, manufacture,
Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 9 of 14




           construction,    fabrication,    preparation,     installation,
           application, maintenance or repair including remodeling,
           service correction, replacement, of an “exterior insulation
           and finish system” (EIFS) or any part thereof, or any
           substantially similar system or any part thereof, including
           the application or use of conditioners, primers, accessories,
           flashings, coatings, caulkings or sealants in connection with
           such system.

       2. Any “bodily injury”, “property damage” included in the
          “products-completed operations hazard” if the “bodily
          injury” or “property damage” is caused directly or indirectly
          by an “exterior insulation and finish system”.

    This exclusion also applies to:

       1. Any work or operations performed on any structure,
          conducted by or on behalf of any insured and for which any
          insured assumes liability in any part of any contract or
          agreement, regardless of whether such contract or agreement
          is an “insured contract.”

    Section V – DEFINITIONS is amended to include:

       20. “Exterior insulation and finish system” (EIFS) means a
           synthetic stucco, non-load bearing exterior wall cladding or
           finishing systems and all component parts therein used on
           any part of any structure, and consisting of:

           a. A rigid or semi-rigid insulation board made of expanded
              polystyrene or other polymeric materials; and

           b. The adhesive and/or mechanical fasteners used to attach
              the insulation board to the substrate; and

           c. A reinforced or unreinforced base coat; and

           d. A finish cost providing surface texture and color; and

           e. Any flashing caulking or sealant used with the system.

                      *               *              *

                          EXCLUSION - MOLD

    This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
       Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 10 of 14




              A. The following exclusion is added to part 2., Exclusions of
                 COVERAGE A. BODILY INJURY AND PROPERTY
                 DAMAGE LIABILITY and to part 2., Exclusions of
                 COVERAGE B. PERSONAL AND ADVERTISING INJURY
                 LIABILITY (Section I-Coverages):

                  This insurance does not apply to “bodily injury,” “property
                  damage,” “personal injury” or “advertising injury” arising from
                  or associated in any way with the actual or threatened occurrence
                  of, growth of, release of, transmission of, migration of, dispersal
                  of, decontamination of, remediation of or exposure to “mold”.
                  This includes, but is not limited to “bodily injury,” “property
                  damage,” “personal injury” or “advertising injury”:

                  (1) arising from or associated in any way with actual or
                      threatened “mold” at or upon any real property, personal
                      property, product, or any other tangible property of any
                      “insured” or any other person(s) or organization(s) located
                      anywhere in the world;

                  (2) arising from or associated in any way with any actual or
                      threatened inhalation of, exposure to, absorption or ingestion
                      of, or physical contact with “mold”;

                  (3) arising from or associated in any way with any testing,
                      monitoring, clean-up, remediation, treatment, removal or
                      neutralization of “mold”, including any associated costs or
                      expenses; or

                  (4) arising from or associated in any way with any error or
                      omission in supervision, instructions, recommendations,
                      notices, warnings or advice, given or which should have
                      been given in connection with “mold.”

              “Mold” means any mold, fungus or mildew of any type, including
              any associated spores. This includes, but is not limited to, “mold”
              that can cause or threaten to cause harm to any living organism (such
              as Stachybotrys and others), “mold” that can cause damage or
              threaten to cause damage to tangible property (such as wet or dry rot
              and others), and “mold” that can cause or threaten to cause physical
              deterioration, loss of use, and/or loss of value to any tangible
              property.

       28.    Salamander has demanded insurance benefits for the claims asserted against it in

the Joinder Complaint filed by Charter.
        Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 11 of 14




        29.     On July 23, 2021, American issued a Disclaimer/Denial of Coverage letter to

Salamander relying on various policy provisions, exclusions, and endorsements.

                            CLAIM FOR DECLARATORY RELIEF

        30.     American incorporates herein by reference all prior paragraphs of this Complaint

as if set forth herein and at length.

        31.     An actual controversy exists as to whether, based on the terms, definitions,

declarations, endorsements, exclusions, conditions, and/or other policy language included in the

policies at issue, American has an obligation to defend and indemnify Salamander for the claims

asserted against it in the Underlying Action.

        32.     Plaintiff American seeks a declaration that it owes no coverage to Salamander for

the claims asserted by Charter in the Underlying Action based upon the terms, definitions,

declarations, endorsements, exclusions, conditions, and/or other policy language included in the

policies at issue.

        33.     The subject policies only apply to “property damage” caused by an “occurrence”.

        34.     Pursuant to the terms of the policies, an “occurrence” is an accident.

        35.     It is well established that faulty workmanship in construction defect actions do not

constitute an “occurrence” under the terms of Commercial General Liability policies.

        36.     The claims asserted against Salamander do not constitute an “occurrence” as

defined by the policies.

        37.     Therefore, there is no duty to defend or indemnify Salamander for the claims

asserted against it.

        38.     The subject policies preclude coverage for “property damage” to the part of real

property on which Salamander was working on that must be restored, repaired, or placed because

its work was incorrectly performed.
        Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 12 of 14




        39.     The Underlying Action avers damage to property as a result of work performed

improperly by Salamander.

        40.     Therefore, the Damage to Property Exclusion precludes coverage to Salamander

for the claims asserted against it in the Underlying Action.

        41.     The Underlying Action avers there may be the presence of mold in the properties

as a result of the water intrusion.

        42.     The Mold Exclusion precludes coverage for any property damage arising from

actual or threatened mold.

        43.     Therefore, the Mold Exclusion precludes coverage to Salamander for claims for

property damage as a result of actual or threatened mold.

        44.     The Underlying Action seeks damage for repair or replacement of the stucco at the

properties.

        45.     The Damage to Your Product Exclusion precludes coverage to Salamander for the

cost to replace or repair the stucco.

        46.     Therefore, the Damage to Your Product Exclusion precludes coverage to

Salamander for claims for the replacement or repair of the stucco.

        47.     The Exterior Insulation and Finish System (EIFS) Exclusion Endorsement

precludes coverage for any property damage arising out of the installation or application of the

synthetic stucco.

        48.     Therefore, Exterior Insulation and Finish System (EIFS) Exclusion Endorsement

precludes coverage for property damage arising out of the installation or application of the

synthetic stucco.
         Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 13 of 14




         49.   Under the terms, definitions, declarations, endorsements, exclusions, conditions,

and/or other policy language in the Policy at issue, coverage is excluded for the loss described

above.

         50.   Plaintiff American reserve the right to amend and/or supplement the allegations

with regard to coverage as this litigation progresses.

         WHEREFORE, Plaintiff American Western Home Insurance Company respectfully

request Declaratory Relief, pursuant to applicable law, in the form of an Order that:

               a.      Plaintiff American has no duty under policies numbers QH002730D and

                       QH0003548E to defend or to pay defense costs to or on behalf of

                       Salamander Stucco, LLC with regard to the claims asserted against

                       Salamander Stucco, LLC. in the Underlying Action arising from

                       construction work performed at the Mill Creek Development in Lancaster,

                       Pennsylvania;

               b.      Plaintiff American has no duty under policies numbers QH002730D and

                       QH0003548E to indemnify Salamander Stucco, LLC with regard to the

                       allegations in the Underlying Action, or any other action asserted by any

                       party as a result of construction work performed at the Mill Creek

                       Development in Lancaster, Pennsylvania;

               c.      Plaintiff American has no duty under policies numbers QH002730D and

                       QH0003548E to pay any monies to or on behalf of Salamander Stucco, LLC

                       with regard to the Underlying Action or on any other action asserted by any

                       other party relating to the construction work performed at the Mill Creek

                       Development in Lancaster, Pennsylvania; and
      Case 5:21-cv-03490-JMG Document 1 Filed 08/05/21 Page 14 of 14




             d.    Such further relief as deemed appropriate by the Court.

                                         Respectfully submitted,

                                         WRIGHT & O’DONNELL, P.C.


                                         By:
                                                Sheila E. O’Donnell, Esquire
                                                Daniel S. Strick, Esquire
                                                725 Skippack Pike, Suite 230
                                                Blue Bell, PA 19422
                                                Phone: (610) 940-4092
                                                Facsimile: (610) 940-4001
                                                Attorneys for American Western Home
                                                Insurance Company
Date: August 5, 2021
